Title: To George Washington from Thomas Mifflin, 22 June 1793
From: Mifflin, Thomas
To: Washington, George



Sir
Philadelphia, 22 June 1793

In compliance with your request, expressed, this day in a letter from the Secretary at War, I shall, with the utmost dispatch, ascertain, and communicate to your Excellency, the state of the Little Sarah, as an armed vessel, when she entered this port as a prize to the Ambuscade; her present situation; and the changes which she has undergone since her arrival, with respect to herself, or to any additional number of Guns, Men, &c. I am, with perfect respect, Sir, Your most obedt Hble Sevt

Tho. Mifflin

